DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Claims 1-14 are currently pending in the present application. Claim 1 is currently amended; and claims 2-14 are original. The amendment dated November 24, 2021 has been entered into the record.
Drawings were previously objected to under 37 CFR 1.84(p)(4) and 37 CFR 1.83(a) and specification were previously objected to under 35 USC §112(a). The objections and the rejections are now withdrawn as the applicant has amended the drawings and claims.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of Sumi (US 2017/0085865), of record, discloses a display device (1 and 2 in Figures 6-7) comprising:
a display panel (Figure 6A, the display panel 1) comprising a plurality of pixels (the plurality pixel units, comprising 111, 112 and 113), wherein one of the pixels comprises: a first sub-pixel (111); a second sub-pixel (112); and a third sub-pixel (123); and

wherein a slant angle of the optical modulator is between 45° and 90° (see Figure 7 and Paragraph [0053], teaching the slant angle in a range from 60 degree to 85 degree), the first sub-pixel, the second sub-pixel, and the third sub-pixel are disposed with a descending manner (Figure 6S).
However, Sumi fails to disclose, in light of the specification, “a position offset between the aperture centers of the first sub-pixel and second sub-pixel is smaller than a position offset between the aperture centers of the second sub-pixel and the third sub-pixel”. 
The examiner considered the prior art of Niu (US 2015/0181202), of record, Gu (US 2016/0240593), Raymond (US 2014/0153007) and Yamamoto (US 2011/0007390). For example, Niu teaches the aperture centers of a plurality of sub-pixels have position offsets along the x direction (Figure 9B; see the black matrix 31 and 32, and the X coordinate values of the sub-pixel units being shifted; Paragraph [0081]). However, Niu fails to teach or suggest the optical modulator being slanted and a slant angle of the optical modulator is between 45° and 90°. The prior art, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 1, specifically “a slant angle of the optical modulator is between 45° and 90°, and a position offset between the aperture centers of the first sub-pixel and second sub-pixel is smaller than a position offset between the aperture centers of the second sub-pixel and the third sub-pixel”.
Dependent claims 2-14 are allowable by virtue of their dependence on claim 1.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN Y JUNG/
Patent Examiner, Art Unit 2871          

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871